Citation Nr: 0421160	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for non-Hodgkin's 
B cell lymphoma (NHL), to include continuation/restoration of 
a 100 percent rating.

2.  Entitlement to service connection for polycythemia vera 
as secondary to service-connected NHL. 

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected NHL.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the Pittsburgh, Pennsylvania 
Regional Office (RO).

The issues of entitlement to service connection for 
polycythemia vera and peripheral neuropathy as secondary to 
NHL are addressed in the REMAND portion of the document below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In 2001, after non-Hodgkin's disease lymphoma was 
diagnosed, appellant received treatment with Rituxan.

2.  An April 2002 rating decision granted service connection 
and assigned a 100 percent schedular evaluation for non- 
Hodgkin's disease lymphoma, effective May 23, 2001, and an 
evaluation of 0 percent effective February 1, 2002.  

3.  The credible, competent evidence of record indicates that 
after the completion of treatment with Rituxan in July 2001, 
there has been no recurrence of active NHL.

4.  Since July 2001, the residuals of NHL have consisted of 
complaints of fatigue.  

5.  The veteran's fatigue is not shown to be incapacitating, 
requiring bed rest and treatment by a physician.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating, to 
include restoration/continuation of a 100 percent rating, for 
NHL have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.88b, 4.117, 
Diagnostic Codes 6354, 7715 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini II, supra.  

In this case, VCAA notice and provisions were provided to the 
veteran before the favorable grant of service connection of 
non-Hodgkin's lymphoma.  The veteran disagreed with the 
rating decision and this appeal ensued.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2002 Statement of the Case (SOC), January 2002 letter, and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the October 2002 
SOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the January 2002 letter.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
It is concluded that these documents essentially informed the 
veteran to submit any information he had, thus fulfilling all 
the elements of 38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Factual Background

The RO, in April 2002, granted entitlement to service 
connection for NHL and assigned a 100 percent rating 
effective May 23, 2001.  The RO had based its decision on May 
2001 radiographic findings of lymphocyte flow cytometry 
showing B-cell lymphoma.  Treatment records dated in August 
2001 indicated that the veteran received four doses of 
Rituxan, ending in July 2001.  Treatment record dated in 
September 2001 revealed that the veteran felt well and much 
better than his last visit.  His appetite was good.  His 
weight gain continued and he was very active.  His fatigue 
had resolved entirely.  There were no new problems or 
complaints or constitutional symptoms.  The RO granted the 
100 percent through January 31, 2002, the end of the sixth 
month period following treatment (which ended in July 2001).  
At that point a noncompensable rating was assigned, based on 
residuals.  This was the initial rating assigned, the 
reduction was not of a continuous running award and thus, 
38 C.F.R. § 3.105, does not apply.

The veteran was accorded a VA lymphatic examination in March 
2002.  He complained of some fatigue.  His weight was stable 
and his appetite was good.  There was no lymphadenopathy 
detected.  There were no signs of any infections or edema.  

II.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability and where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, may approve on the basis of the criteria 
in this paragraph an extra-schedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  The governing norm in the 
exceptional case is: a finding that it presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

Under 38 C.F.R. § 4.117, Diagnostic Code 7715, non- Hodgkin's 
lymphoma with active disease or during a treatment phase 
shall be rated 100 percent.  NOTE: The 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.

III.  Analysis

As noted above, the veteran's NHL has been in complete 
remission and he has undergone no therapeutic procedures for 
treatment of the disease since July 2001.  Thus, the rating 
of the veteran's service-connected disability should be based 
on residuals as of February 1, 2002.  Insofar as rating 
residuals of NHL is concerned, the Board notes that since 
July 2001, the veteran's appetite has been consistently 
reported as good, he has had no weight loss due to the 
disease, and there has been no muscular weakness, anemia, 
dyspnea, edema or weakness in an extremity, impairment of 
general health, low grade fever, or pruritus attributed to 
the disease.  In short, the only residuals of the veteran's 
NHL in the evidence of record since July 2001 are the 
veteran's complaints of fatigue.  These findings are 
confirmed by the March 2002 examination that was conducted.  
During that exam, it was noted that his weight was stable, 
and that he took afternoon naps, but did not have headaches, 
and there is no sign of incapacitation as contemplated within 
the record.

The Board finds that this residual may be rated by analogy to 
chronic fatigue syndrome.  Under 38 C.F.R. § 4.88b, 
Diagnostic Code 6354, (chronic fatigue syndrome) the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  When 
manifested by debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms that wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or; symptoms 
controlled by continuous medication, a 10 percent disability 
evaluation is warranted.  When manifested by debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year, a 20 percent disability 
evaluation is warranted.  Symptoms which are nearly constant 
and restrict routine daily activities to 50 to 75 percent of 
the pre- illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total duration per year warrant a 40 percent 
evaluation.  Symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year warrant a 60 percent evaluation.  Symptoms which are 
nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care warrants a 100 percent evaluation.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.88b at Note.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for fatigue.  In August 
2001, the veteran's fatigue was getting better.  In September 
2001, his fatigue had completely resolved.  During his March 
2002 examination, he complained of some fatigue.  He took 
afternoon naps, usually daily.  

A 10 percent evaluation contemplates symptoms, which wax and 
wane and result in periods of incapacitation of at least one 
week but less than two weeks during the year or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  A period of incapacitation entails bed 
rest and treatment by a physician.  Id. at Note.  The 
evidence above does not show that that the veteran's symptoms 
are incapacitating, entailing bed rest and treatment by a 
physician.  A compensable evaluation requires at least one to 
two weeks of incapacitation.  The Board finds that the 
veteran's symptoms of fatigue are no more than 0 percent 
disabling.  See Id.

In reaching this decision, the Board has considered the 
possibility of assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003), but concludes that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
non-Hodgkin's lymphoma residuals markedly interferes with his 
employment.  The Board also notes that there is absolutely no 
evidence of record showing that he has been frequently 
hospitalized due to non-Hodgkin's lymphoma residuals.  In 
fact, it does not appear that he has been hospitalized for 
the disability at all.  Consequently, the Board finds that no 
further action on this matter is warranted.  Finally, as the 
preponderance of the evidence is against the veteran's claim, 
the reasonable doubt doctrine is inapplicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating, to include 
restoration/continuation of the 100 percent rating for NHL is 
denied.  



REMAND

The veteran's representative has asserted that there is need 
for additional development, and the Board agrees following 
review of the record.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  Secondary service-connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  See 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that his service-connected disability of 
NHL caused or has aggravated his polycythemia vera and 
peripheral neuropathy.  After reviewing the evidence of 
record with regard to the issues of service connection for 
polycythemia vera and peripheral neuropathy as secondary to 
NHL, the Board finds that additional examinations are 
necessary.  The Board notes that neither the March 2002 VA 
examination nor the November 2002 VA peripheral nerves 
examination addressed the possible secondary relationship 
between the claimed disorders and the veteran's service-
connected NHL, especially as relates to the possible question 
of aggravation.  

Additionally, in a March 2002 statement E.M., M.D.F.A.C.P., 
stated that the veteran had been under his care since 1997 
for polycythemia, B-cell lymphoproliferative, and immune 
thrombocytopenic purpura.  The Board notes that some of these 
medical records have been associated with the claims file.  A 
request for any outstanding treating records should be made 
and associated with the veteran's claims folder.  

Accordingly, this case is REMANDED for the following: 

1.  The RO should request that Dr. M. 
provide the VA with the veteran's 
treatment records from 1997 to present.  
These records are potentially probative 
as to the date of onset of pathology and 
etiology of the issues on appeal.  
Therefore, they should be associated with 
the claims folder.  The appellant's 
assistance should be requested as needed 
in obtaining these records.

2.  Thereafter, and whether or not 
records are obtained, the veteran should 
be scheduled for appropriate VA 
examinations to determine the nature and 
etiology of his polycythemia vera and 
peripheral neuropathy.  The claims folder 
must be furnished to the examiners for 
review in connection with the 
examinations.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After 
reviewing the record and examining the 
veteran, the appropriate examiner should 
respond to the following:

a) With regard to polycythemia vera:  
Whether it is it at least as likely as 
not (50 percent or higher degree of 
probability) that polycythemia vera was 
caused by or aggravated by the veteran's 
service-connected non-Hodgkin's lymphoma 
or chemotherapy used to treat the 
lymphoma?  If polycythemia is found to 
have preexisted non-Hodgkin's lymphoma, 
provide approximate date of onset, and if 
aggravated by non-Hodgkin's lymphoma, the 
degree of aggravation.  By aggravation it 
is meant--was the underlying condition 
made permanently worse by the NHL or the 
treatment therefore, beyond what would 
have been expected by the normal progress 
of the underlying disorder?

b) Peripheral neuropathy:  Whether it is 
it at least as likely as not (a 50 
percent or higher degree of probability) 
that peripheral neuropathy was caused by 
or aggravated by the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy used to treat the lymphoma?  
If peripheral neuropathy is found to have 
preexisted non-Hodgkin's lymphoma, 
provide approximate date of onset, and if 
aggravated by non-Hodgkin's lymphoma, the 
degree of aggravation.  Please note the 
definition of aggravation in the above 
paragraph.

The rationale for all opinions offers 
should be furnished by the examiners.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

Thereafter, the RO should readjudicate the issues on appeal, 
if any benefit sought remains denied, the RO should issue a 
supplemental statement of the case to the veteran and his 
representative, and afford the opportunity to respond.  

Thereafter, the case should be returned to the Board as 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



